PER CURIAM.
Review in this matter having been sought before the effective date (August 27, 1926) of the recent statute amendatory of the Bankruptcy Act, the only proper method of review was by petition to revise; therefore the appeal is dismissed.
Under the petition to revise we can only consider errors of law. That Draisin fell into contempt of court by refusing to obey a lawful order of the court is now admitted, and it is also admitted that for that contempt 'he could be fined for the benefit of the opposite party (the trustee) in a sum that would reasonably compensate the person to be paid for the trouble and expense (including council fees) to which he had been put by Draisin’s conduct.
What is reasonable compensation under such circumstances is obviously a question of discretion; i. e., of judgment. We are quite unable to perceive that any error of law was committed in fixing the amount of the fine, and that disposes of this case.
Order affirmed, with costs.